DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are cancelled.
Claim 12 has been amended.
Claims 21-30 have been added.
Claims 11-30 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of buckets configured to store metadata” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “buckets” will be interpreted as defined in the paragraph [0023] and the paragraph [0028] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 27 recite the limitation “the failed computing devices” near the end of the claim.  There is insufficient antecedent basis for this limitation is the claim.  For the purposes of examination, “the failed computing devices” will be treated as “the failed computing device”.
Claims 18 and 28 recite the limitation “the number of computing devices” in the first wherein clause.  There is insufficient antecedent basis for this limitation is the claim.  For the purposes of examination, “the number of computing devices” will be treated as “a number of computing devices”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halevy, Ben Zion (PG Pub. 2013/0,179,481 A1) [hereafter Halevy], and further in view of Isherwood et al. (PG Pub. 2014/0,330,785 A1) [hereafter Isherwood].

As per claim 11, Halevy teaches:
A method for controlling memory access, comprising: distributing metadata into a plurality of buckets, wherein each bucket is associated with a group of computing devices of a plurality of computing devices; and (Halevy, par. [0005], plurality of data container objects distributed among in a plurality of storage devices, a plurality of metadata directory objects in the plurality of storage devices, wherein each metadata directory object indexes a group of the plurality of metadata container objects and each the metadata container object comprises metadata including storage location data of at least one of the plurality of data container objects and the plurality of metadata directory objects)
Halevy does not specifically teach:
allowing access to a particular address space only by a leader of the bucket to which metadata associated with that particular address space has been distributed
However, Isherwood in an analogous art teaches:
allowing access to a particular address space only by a leader of the bucket to which metadata associated with that particular address space has been distributed (Isherwood, par. [0060], leader election, par. [0078], only one indexing module is active at any time)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Isherwood into the method of Halevy to provide a method of allowing access to a particular address space only by a leader of the bucket to which metadata associated with that particular address space has been distributed.  The modification would be obvious because a single manager is preferred in each node (Isherwood, par. [0060]).

As per claim 12, the rejection of claim 11 is incorporated and Halevy further teaches:
wherein the plurality of computing devices comprises a plurality of virtual file system (VFS) nodes (Halevy, par. [0048], virtual file system)

As per claim 13, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein each unique group of computing devices comprises five VFS nodes of a plurality of VFS nodes (Isherwood, par. [0083])

As per claim 14, the rejection of claim 12 is incorporated and Isherwood further teaches:
wherein all VFS nodes in a group know and agree on a leader (Isherwood, par. [0060], metadata manager acting as a leader)

As per claim 15, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein each address space has only one leader at any given time (Isherwood, par. [0060], leader election, a single manager is preferred in each node, par. [0078], only one indexing module is active at any time)

As per claim 16, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein each of the computing devices is a leader of multiple buckets (Isherwood, Fig. 9, par. [0083])

As per claim 17, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein the method comprises, in the event of a failure of one of the plurality of computing devices, redistributing metadata that was on the failed computing device (Isherwood, Fig. 10, par. [0087], redistribute all the shard cores throughout the cluster following a node removal)

As per claim 18, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein the method comprises, in the event of a change in a number of computing devices in the plurality of computing devices, redistributing metadata according to a load value associated with each computing device in the plurality of computing devices (Isherwood, par. [0064], par. [0077], balancing the number of shard copies per node)

As per claim 19, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein the method comprises changing group leadership in the event of a load imbalance (Isherwood, par. [0064], promotions to authoritative in needed cases such as load balancing, par. [0077])

As per claim 20, the rejection of claim 11 is incorporated and Isherwood further teaches:
wherein the method comprises splitting and redistributing buckets of the plurality of buckets in the event of a load imbalance (Isherwood, Fig. 8, par. [0064], promotions to authoritative in needed cases such as load balancing, par. [0077], par. [0082], redistribute the shard cores to distribute the work load)

Claims 21-30 are system claims corresponding to the method claims 11-20 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 11-20 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2018/0,293,701 A1 discloses method of logically subdividing memory resources into a plurality of slices and allocate a designated number of slices to each virtual machine of a plurality of virtual machines running in a virtualized execution environment.
PG Pub. 2016/0,127,467 A1 discloses techniques for storing and distributing metadata among nodes in a storage cluster system.
PG Pub. 2014/0,289,391 A1 discloses a metadata services module that provide a plurality of metadata services to facilitate abstraction of storage structure of metadata associated with a framework for implementing multitenant architecture.
PG Pub. 2013/0,111,262 A1 discloses storing a complete set of metadata for a distributed filesystem in each cloud controller to facilitate accessing data from cloud files in the cloud storage system.
PG Pub. 2011/0,153,606 A1 discloses distributing all metadata of trees and files in an asymmetric distributed file system.
See PTO-892 for other references not listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 6, 2022